DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pending.
Claims 9 and 10 have been newly added.
Claims 1, 2, 4, 5, and 6 have been amended.

Status of Rejections Pending since the Office Action of 7 April 2021
The 112(b) rejections to claims 4-6 from the previous Office Action are maintained and have been modified in view of Applicant’s amendment.
The 103 rejections over Inagaki in view of Wariishi are withdrawn in view of Applicant’s amendment.
The double patenting rejections from the previous Office Action are maintained in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 4-6, claims 4-6 recite the limitation of “the negative electrode comprises negative electrode active material-containing layer, the negative electrode active material-containing layer comprises a powder that constitute a part of the negative electrode active material-containing layer, the powder comprises the negative electrode active material and an organic film on surfaces of the powder, and the powder satisfies formula (2)”. However, the original disclosure (see page 17 of the instant specification) does not disclose that the organic film being disposed on the surface of the powder. The instant specification teaches that the organic film is present on the negative electrode surface (see page 17 of the instant specification, lines 10-12). As such said limitation is considered to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 4-6, claims 4-6 recite the limitation of “the negative electrode comprises negative electrode active material-containing layer, the negative electrode active material-containing layer comprises a powder that constitute a part of the negative electrode active material-containing layer, the powder comprises the negative electrode active material and an organic film on surfaces of the powder, and the powder satisfies formula (2)”. This limitation is referring to a “powder”. However, the claim is directed to “a nonaqueous electrolyte battery”, which is an end product and does include a powder. In addition, it is unclear what this powder is referring to, since said power only constitutes a part of the negative electrode active material-containing layer. Clarification is required to avoid confusion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 and 9 of U.S. Patent No. 10,199,648 B2 (herein after ‘648). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘648 teaches the general formula of claim 1 of the instant invention.
Claims 1, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 6 of U.S. Patent No. 10,957,900 B2 (herein after ‘900). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘900 teaches the general formula of claim 1 of the instant invention.
s 1, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 2 of U.S. Patent No. 11,043,693. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the reference application teaches the general formula of claim 1 of the instant invention.

Response to Arguments
Applicant’s arguments regarding the 103 rejections over Inagaki in view of Wariishi, see Page 8 of Remarks, filed 07/07/2021, with respect to claim 1 have been fully considered and are persuasive. As applicant pointed out the general formula (Li2+xATi6-yMyO14) disclosed by Inagaki requires the subscript below element A to be always “1”. Note that element “A” of Inagaki’s formula corresponds to “Na” element in the general formula of the claimed invention. However, applicant’s invention requires subscript “y” to be larger than 0 and equal to or smaller than 0.8. Therefore, the subscript “2-y” for “Na” is the instant invention is equal to or larger than 1.2 and smaller than 2.0  in the amended claim 1. As such the 103 rejections over Inagaki in view of Wariishi have been withdrawn. 
	Regarding the double patenting rejection set forth above, applicant is required to either file a terminal disclaimer, or further distinguish the claims from U.S. Patent No.10,199,648, U.S. Patent No. 10,957,900 and U.S. Patent No. 11,043,693.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726